EXHIBIT SECTION 1350 CERTIFICATION Each of Robert T. Strong, President and Chief Executive Officer and Diane J. Colyer, Operations Officer (principal financial and accounting officer) of Quaint Oak Bancorp, Inc. (the "Company"), hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: (1) The quarterly report on Form 10-Q of the Company for the period ended March 31, 2008 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C 78m(a) or 78o(d); and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Robert T. Strong Date: May 15, 2008 By: Robert T. Strong President and Chief Executive Officer Date: May 15, 2008 /s/ Diane J. Colyer By: Diane J. Colyer Operations Officer (principal financial and accounting officer) Note:A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act has been provided to Quaint Oak Bancorp, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
